          Case 1:21-cv-00384-GSA Document 7 Filed 04/13/21 Page 1 of 2


 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6
         ROSA EDEZA AGUILERA,                                 CASE NUMBER: 1:21-cv-00384-GSA
 7
                          Plaintiff,
 8                                                            ORDER DIRECTING PLAINTIFF TO
                v.                                            SUBMIT THE REQUIRED
 9                                                            DOCUMENTS TO THE US
         ANDREW SAUL, Commissioner of Social                  MARSHALL
10       Security,

11
                          Defendant.
12

13
              Pursuant to docket entry 5-3, dated March 15, 2021 (“Instructions for Service of Social
14
     Security Appeals”), Plaintiff must submit the following documents to the United States Marshal
15
     (via the office of the clerk)1:
16
              1. The original Summons and five (5) copies of the Summons (Docket Entry 4)
17
              2. Five (5) copies of the Order directing service by the U.S. Marshal (Docket Entry 3)
18
              3. Five (5) copies of the Complaint (Docket Entry 1)
19
              4. One completed USM-285 form addressed to the Social Security Administration (Docket
20
              Entry 5-3, page 3)
21
              5. Five (5) copies of any other documents to be served
22

23
              After Plaintiff has submitted these documents, Plaintiff must also file a “Notice of
24
     Submission of Documents in Social Security Appeal” indicating that she did so (Docket Entry 5-3,
25
     page 2).
26
27
     1
      The address to which Plaintiff must submit these documents is noted at the top of Docket Entry
28   5-3, page 1.                                     1
        Case 1:21-cv-00384-GSA Document 7 Filed 04/13/21 Page 2 of 2


 1          Accordingly, Plaintiff is directed to submit the above documents and file the notice

 2   confirming she did so within 20 days of the entry of this order.

 3

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 13, 2021                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
